Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the reply filed April 30, 2021.
	Claims 1, 3-12, 14, and 16-22 are currently pending and are under examination.
	Benefit of priority is to November 18, 2016.

Withdrawal of Objections and Rejections:
The objections to Claims 1, 3, 6, and 14 is withdrawn.
The rejection of Claims 15 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.

Maintenance of Rejections, modified
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12, 14, 16, and 17 and new Claim 22 is/are again are rejected under 35 U.S.C. 103 as being unpatentable over Szabo et al. (IDS; 2010; Rapid release of N-linked glycans from glycoproteins by pressure-cycling technology. Analytical Chemistry. 82(6): 2588-2593) in view of Freeze et al. (2010; Endoglycosidase and glycoamidase .
	Instant Claim 1a+b is drawn to a method for de-glycosylation of a glycoprotein by combining the glycoprotein with an anionic surfactant and a reducing agent, wherein in Claims 3, 4, and 5 the anionic surfactant is SDS at a concentration of 0.1 to 8% and Claims 9, 10, and 11 the reducing agent is beta-mercaptoethanol at 100-150mM.
	Szabo et al. (page 2589, the paragraph “Deglycosylation using PCT) teach to combine 50 ul of stock solutions comprising 2 mg/ml RNase B (0.1 mg in 50 ul), 2 mg/ ml transferrin (0.1 mg in 50 ul), or 20 mg/ml IgG (1 mg in 50 ul, Claim 17) with 5 ul of 2% SDS (which is about 0.2% of the solution) and 100 mM beta mercaptoethanol. Therefore, Szabo et al. teach Claim 1a+b and Claims 3, 4, 5, 9, 10, 11, and 17.
	Szabo et al. incubated this denaturing solution at 100oC for 10 minutes, which is more 2-5X more than required of Claim 1c (2-5 minutes).
	Claim 1d is drawn to cooling the denatured glycoprotein, which is also taught in Szabo et al. at line 8 of the paragraph.
	Claim 1e is drawn to combining the denatured glycoprotein with a non-ionic surfactant and Claims 6, 7, and 8 state that the surfactant is Triton X 100 at a concentration of 0.6-1.2%.
	Szabo et al. teach to add to the 55ul denatured solution an additional 50 ul of phosphate buffer and 5 ul of 10% Triton X-100, which would be an overall concentration of 0.9%.Therefore, Szabo et al. teach Claim 1e, 6, 7, and 8.
	Claim 1f+g is drawn to introducing an endoglycosidase in the amount of 0.66 to 10 U per 1 mg of denatured protein and incubating the solution at 37oC for 1-15 The 10 seconds was at atmospheric pressure. Szabo et al. also teaches the effect of PNGaseF on deglycosylation efficiency at atmospheric pressure conditions in Table 1. Therefore, Szabo et al. teach Claim 1f+g and Claims 12.
	Instant Claim 1h is drawn to separating the deglycosylated protein from the released glycans, which step is also taught in Szabo et al. as precipitation in ethanol and centrifugation and capillary electrophoresis (Claim 16).

	Thus, Szabo et al. teach Claims 1a,b,d-h and Claims 3-12, 16, and 17 EXCEPT for Claim 1c wherein Szabo et al. incubated the denaturing solution at 100oC for 10 minutes, which is more 2-5X more than required 2-5 minutes of Claim 1c.
	Freeze et al. teach that glycoproteins can be denatured in SDS and beta-mercaptoethanol prior to de-glycosylation with endoglucosidase. Freeze et al. teach several protocols for the de-glycosylation of glycoproteins. In each of the protocols, the glycoprotein is denatured in SDS and beta-mercaptoethanol for 3-5 minutes at 90oC – see page 17.13A.9 at “1.”, top; page 17.13A.10, at “1.”; and page 17.13A.11  at “1.”.
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to denature glycoproteins in an anionic surfactant such as SDS and a reducing agent such as beta-mercaptoethanol at 90-100oC for 2-5 Claim 1c).
	Claims 22 and 14 are drawn to OPTIONALLY adding exoglycosidase after steps (e) or (g). When the exoglycosidase is not added after steps (e) or (g), then only Claim 1 steps (a)-(h) are considered to be the limitations of Claim 1 and Claims 22 and 14 drawn to the optional limitation are folded into the rejection with the step that is not performed.

	Applicant have not argued the rejection as it was previously presented against Claim 1 steps (a)-(h) and dependent claims thereof.


New Rejections

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 1, 3-12, 14, 16, and 17 and new Claim 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
MPEP 2173.05(i) Negative Limitations 
The current view of the courts is that there is nothing inherently ambiguous or uncertain about a negative limitation. So long as the boundaries of the patent protection sought are set forth definitely, albeit negatively, the claim complies with the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Some older cases were critical of negative limitations because they tended to define the invention in terms of what it was not, rather than pointing out the invention. Thus, the court observed that the limitation "R is an alkenyl radical other than 2-butenyl and 2,4-pentadienyl" was a negative limitation that rendered the claim indefinite because it was an attempt to claim the invention by excluding what the inventors did not invent rather than distinctly and particularly pointing out what they did invent. In re Schechter, 205 F.2d 185, 98 USPQ 144 (CCPA 1953).

A claim which recited the limitation "said homopolymer being free from the proteins, soaps, resins, and sugars present in natural Hevea rubber" in order to exclude the characteristics of the prior art product, was considered definite because each recited limitation was definite. In re Wakefield, 422 F.2d 897, 899, 904, 164 USPQ 636, 638, 641 (CCPA 1970). In addition, the court found that the negative limitation "incapable of forming a dye with said oxidized developing agent" was definite because the boundaries of the patent protection sought were clear. In re Barr, 444 F.2d 588, 170 USPQ 330 (CCPA 1971).
Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112(a) and pre-AIA  35 U.S.C. 112, first paragraph.

	In the instant scenario, Claim 1g has been amended to state that the incubation of the endoglycosidase with the denatured glycoprotein is at atmospheric pressure.  This amendment is an attempt to exclude the teachings of Szabo et al. which teaches pressure cycling technology (PCT) wherein the incubation cycles between an increased and atmospheric pressures, by reciting the atmospheric pressure feature that was not positively recited in the specification. Applicants have pointed to their specification as an inherent teaching that their method was performed at atmospheric pressure. However, the added limitation that the method being performed at atmospheric pressure is not a positive recitation of the invention and is an attempt to claim the invention by excluding what the inventors did not invent, ie, the PCT of Szabo et al., rather than distinctly and particularly pointing out what they did invent, ie, the performance of the method at atmospheric pressure was not considered a feature of the invention and therefore was not positively recited as such in the specification.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 4, 7, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 4, 7, and 10, the phrase "preferably" renders the claim indefinite because. preferences lead to confusion over the intended scope of the claim. See MPEP § 2173.05(d).

Comments:
	Szabo et al. do not teach to combine the de-glycosylation activities of PNGaseF and sialidase.
	Freeze et al. teach that carbohydrate chain modifications are often used to monitor glycoprotein movement through the secretory pathway because stepwise surgar chain processing is unidirectional (Introduction, line 1). As the glycans mature, they become sensitive or resistance to highly specific glycosidases including PNGaseF and sialidase (lines 11-15). Freeze notes that a single protein can have more than one kind of glycan – N-linked and O-linked (page 17.13A.2, para. 3). Freeze et al. teach that silaidase will remove sialic acids from both the N- and O-linked chains and that sialidase should be used in combination with PNGaseF to determine the type of chain carrying the sialic acids (page 17.13A.21, right col., para. 3).
	At pages 17.13A.14-17.13A.15, Freeze et al. teach Basic Protocol 6 in which sialidase is used to remove glycans from proteins. In this passage, Freeze et al. do not 
	Amor et al. (2012; USP 8,119,357) provides support for the teachings of Freeze et al.  Amor et al. teach de-glycosylation of glycoproteins, by reacting the glycoproteins with PNGaseF and/or sialidase for glycan fingerprinting of a glycoprotein (Col. 2, lines 14, 18). Prior to fingerprinting, the glycoprotein is treated with non-ionic or anionic detergents such as SDS and Triton (Col. 2, lines 61+) and reducing agents such a beta-mercaptoethanol and dithiothritol (Col. 5, line 37+). The glycoprotein is an immunoglobulin (Col. 2, line 66+).
	In Example 7, EPO was denatured in anionic surfactant SDS (Claim 3, 4) which is taught at Col. 5, lines 60+ to be at a concentration of  0.01 to 0.75% (Claim 5) and boiled at 95-100oC for 5-15 minutes (Claim 1c) and reducing agent beta-mercaptoethanol (Claims 9, 10). The solution as cooled (Claim 1d) before the addition of non-ionic surfactant Triton X100 1% (Claims 1e, 6, 7, 8) and PNGaseF (Claim 12). The PNGaseF can be used in addition to the sialidase and therefore the sialidase would be included after step Claim 1e.
	Amor et al. do not teach to incubate the PNGaseF for 1-15 minutes at 37oC – Claim 1g. Amor et al. teach to incubate proteins with sialidase at 37oC for 16.5 hours (Example 6) and 19 hours (Example 1 at Col. 11, line 18). Thus, while Amor et al. teach that the conditions for detergent, temperature, and so forth can be optimized 
	Thus, in total, the prior art teaches away from including sialidase at 0.1U/mg glycoprotein at 37oC for 30 minutes such as in Claims 22 and 14. 



Additional Art of Record:
	DeFrees et al. (2007; USP 7,265,084, previously cited) teach at Col. 300 to denature antibodies with 0.1% SDS and 50 mM beta-mercaptoethanol for 10 minutes at 100oC followed by the addition of 0.75% Triton X100 and 10U PNGaseF/200ug protein or 50U/1 mg protein, at 37oC for 3 hours, followed by capillary electrophoresis. DeFrees et al. do not teach to use 1-10U of PNGaseF per 1 mg of glycoprotein as set forth in Claim 18, for example. 
	See also the International Search Report PCT-237 discussion of Papac et al. (IDS).
	Naso et al. (USP 8,540,992) teach deglyosylation of 10 mg/ml antibody Ab1 with 1000U of PNGase F (100 U/ mg Ab1) at 37oC for 24 hours (Col. 23, lines 13+), and 0.05 oC for 4-8 hours (Col 25, lines 35+), wherein it is assumed that Naso et al. continued to use 1000U of PNGase F.
	Nair et al. (USP 9,856,502; comprising instant inventor Laxmi Adhikary as an inventor) teach deglycosylation of anti CD antibody Itolizumab with 10 U/mg antibody PNGase F at 37oC for 24 hours (Col. 9, lines 5-11).
	Masuda et al. (2015; Mass production of an active peptide-N-Glycosidase F using silkworm-baculovirus expression system. Mol. Biotechnol. 57: 735-745) teach that 1U of PNGase F is defined as the amount of enzyme that digests 95% of the N-glycans from 10 g of RNase B at 37oC for 1 hour (page 738, right col., para. 1). Figure 5B shows that 15 ng of PNGase F was sufficient to deglycosylate 10 g RNase B at 37oC for 1 hour, or 100 U/mg RNase B. 


Claims 18-21 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656